FOURNET, Chief Justice.
The above entitled case is now before us on a writ of certiorari granted on the application of the Administrator of Employment Security in order that we might review the judgment of the Court of Appeal for the Third Circuit, 203 So.2d 749, affirming the judgment of the district court, which had reversed that of the Board of Review holding Mrs. Broussard was entitled to unemployment benefits under the facts of her case.1
This case involves the identical issue disposed of by this court in Southern Bell Telephone and Telegraph Company v. Administrator, Division of Employment Security of the Department of Labor, State of Louisiana and Minnie C. Middleton, 211 So.2d 634 on the docket of this court, handed down this day and is, therefore, controlling. For the reasons assigned therein the judgments of the district court and the court of appeal are reversed and the order of the Board of Review for the Division of Employment Security that claimant be declared eligible to receive benefits as of the date she filed her claim is affirmed. All costs are to be paid by the Southern Bell Telephone and Telegraph Company.
GLADNEY and BARHAM, JJ., take no part.

. In the instant case Mrs. Broussard, a long time employee of Southern Bell, secured a leave of absence due to pregnancy after having notified her employer to that effect as well as presenting a doctor’s certificate stating the probable date of confinement. Following the birth of her child, she was denied reinstatement under the terms of the contract on the ground no work was available, whereupon she sought unemployment benefits which were denied by the area agent and also by the Appeals Referee, which ruling was reversed by the Board of Review.